                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

KENDRA PETERS,                                          )
                                                        )       Case No. 16-CV-11703
                  Plaintiff,                            )
                                                        )       Judge Sharon Johnson Coleman
        v.                                              )
                                                        )
CITY OF PALATINE, OFFICER GREGORY                       )
GIUMON, TOWNSHIP SCHOOL DISTRICT                        )
211, GARY STEIGER, TONY MEDINA,                         )
MICHAEL FARREL, and CHUCK READ                          )
                                                        )
                  Defendants.                           )



                               MEMORANDUM OPINION AND ORDER

        This federal lawsuit unfortunately stems from a ruckus between two siblings on school

grounds. Plaintiff Kendra Peters brings this action against defendants City of Palatine, Officer

Gregory Giumon, Township School District 211, Gary Steiger, Tony Medina, Michael Farrell, and

Chuck Read, alleging the use of excessive force, false imprisonment, malicious prosecution,

conspiracy, First Amendment retaliation, and indemnification. Defendants move for summary

judgment [56] on all claims. For the reasons set forth herein, that motion is granted in part and

denied in part.

Rule 56.1 Statements

        As an initial matter, the Court turns to the sufficiency of the parties’ Rule 56.1 statements.

Peters objects that many of defendants Rule 56.1(a)(3) statements violate Local Rule 56.1 because

they contain multiple facts and it is unclear which portion of the record pertains to each fact. Peters

also lists multiple sources of evidence at the end of a factual statement, so her objection is not well

taken. Although “a district court is entitled to expect strict compliance with Rule 56.1,” Ammons v.

Aramark Unif. Servs., Inc., 368 F.3d 809, 817 (7th Cir. 2004), both parties’ statements of additional

                                                    1
facts generally comply with the spirit of the rule and are not so disruptive to the Court’s decision-

making process to warrant non-consideration of these facts.

        Peters denies ¶¶ 33 and 46 of defendants’ Rule 56.1(b)(3)(C) statement without citing any

record material. (Doc. 61 ¶¶ 33, 46.) This violates Local Rule 56.1(a)(3), which requires a requires

the inclusion of “references to the affidavits, parts of the record, and other supporting materials

relied upon.” Because the record material cited by defendants also supports these statements, ¶¶ 33

and 46 of defendants’ Rule 56.1(b)(3)(C) statement are deemed undisputed. See Curtis v. Costco

Wholesale Corp., 807 F.3d 215, 218–19 (7th Cir. 2015).

Background

        While the parties dispute many of the specifics regarding the events that gave rise to this suit,

the following core narrative is undisputed: On May 18, 2016, Peters was aggressively chasing her

sister in the cafeteria and through the halls of Palatine High School, including the “non-option”

hallway where Special Education students attended classes. Shortly before students would be

passing through the hall to change class periods, Peters was still chasing her sister. At that point,

defendant Michael Farrell stopped Peters by using physical force and defendant Chuck Read assisted

Farrell’s efforts to keep Peters restrained. Later that same afternoon Peters completed an incident

report that admitted that she chased her sister around the school and that she expected that charges

would be pressed against Farrell and Read. Despite her expectations, Peters was arrested for

disorderly conduct and subsequently disciplined with suspension from school.

Legal Standard

        Summary judgment is proper when the pleadings, the discovery materials, and any affidavits

show that there is no genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law. See Fed. R. Civ. P. 56(c); see also Celotex Corp. v. Catrett, 477 U.S. 317,

322, 106 S. Ct. 2548, 91 L.Ed. 2d 265 (1986). A genuine factual dispute exists when there is enough


                                                     2
evidence that a reasonable jury could find in favor of the nonmoving party. Whiting v. Wexford Health

Sources, Inc., 839 F.3d 658, 661 (7th Cir. 2016). In determining whether or not a genuine issue of

material fact exists, this Court must view the evidence and draw all inferences in favor of the

nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S.Ct. 2505, 91 L.Ed.2d 202

(1986).

Discussion

Excessive Force (Count I)

          Defendants contend that the standard applied to excessive force for seizure of students at

public schools is distinct from the standard used to evaluate police excessive force cases pursuant to

Section 1983. In Wallace by Wallace v. Batavia School District 101, the Seventh Circuit held that “in the

context of a public school, a teacher or administrator who seizes a student does so in violation of

the Fourth Amendment only when the restriction of liberty is unreasonable under the circumstances

then existing and apparent.” 68 F.3d 1010, 1014 (7th Cir. 1995). Applying the Wallace standard,

defendants argue that Farrell and Read’s use of force was not objectively unreasonable based on

Peters’ actions leading up to Farrell and Read’s use of force and restraint of Peters. Although Peters

fails to respond to defendants’ argument concerning the proper standard, Peters did rely on

authority applying the Fourth Amendment’s objective reasonableness standard. The facts

underlying this litigation occurred in a public school and involve the use of force by a school

administrator, so this Court finds that the Wallace objective reasonableness standard applies here.

          However, under either standard there remains a material dispute of fact as to whether the

force Farrell and Read used when physically restraining Peters was objectively unreasonable. For

example, the parties disagree regarding whether Farrell intentionally tackled Peters, whether Farrell

prevented Peters from getting up, and whether Read pushed Peters down and caused her to hit her

head on the floor. The video of the incident is sufficient evidence that a reasonable jury could find


                                                    3
in favor of Peters. See Cyrus v. Town of Mukwonago, 624 F.3d 856, 862 (7th Cir. 2010) (summary

judgment denied because there was conflicting evidence concerning how much force defendant used

against the plaintiff). Since the benefit must be given to the non-moving party, the evidence

presented at this stage precludes a grant of summary judgment on the excessive force claim.

False Imprisonment/Arrest (Count II)

        Defendants argue that probable cause existed for Peters’ arrest, which is an absolute bar to a

claim of false arrest under the Fourth Amendment. Peters fails to respond to this argument.

Nonetheless, the Court must review defendants’ argument to determine whether it is legally

sufficient to result in summary judgment under Seventh Circuit precedent. See Raymond v. Ameritech

Corp., 442 F.3d 600, 608 (7th Cir. 2006).

        Because probable cause is an absolute bar to a claim of false arrest under the Fourth

Amendment, this Court considers probable cause first. See Stokes v. Bd. of Educ. of the City of Chicago,

599 F.3d 617, 622 (7th Cir. 2010). Probable cause exists where, at the time of the arrest, the facts

and circumstances known to defendants are sufficient to warrant that a prudent person believe that

the suspect has committed an offense. Id. (internal citations and quotations omitted). A police

officer’s probable cause determination is tied to the elements of the applicable criminal statute,

which in this case was disorderly conduct. Id. Under Illinois law, disorderly conduct is to commit

any act in such an “unreasonable manner as to alarm or disturb another and to provoke a breach of

the peace[.]” 720 Ill. Comp. Stat. 5/26-1(a)(1). Whether the conduct is reasonable necessarily

depends on the facts and circumstances of the case; however, “[a] person’s conduct must actually

bring about a breach of the peace, not merely tend to do so.” Stokes, 599 F.3d at 622 (citing In re

D.W., 150 Ill. App. 3d 729, 731, 502 N.E.2d 419 (4th Dist. 1986)). Thus, the issue is whether the

facts taken in the light most favorable to Peters show that a reasonable person in the individual

defendants’ shoes could have had probable cause to believe that Peters engaged in disorderly


                                                    4
conduct. The fact that the dispute was between sisters does not negate the criminality of the

conduct.

        Although the determination of probable cause is often left to a jury, the Court may decide

whether probable cause existed if the facts material to the probable cause determination are not in

dispute. See Stokes, 599 F.3d at 623. When all genuine factual disputes are resolved in Peters’ favor,

it is clear that Peters’ actions breached the peace at the high school. Indeed, even Peters admits that

“her behavior caused a substantial disruption.” (Doc. 61 ¶ 33.) This Court grants summary

judgment on Count II.

First Amendment Retaliation (Count VI)

        Defendants contend that because Peters was arrested for disorderly conduct before she filed

this litigation, her arrest occurred before the protected activity and did not deter her from exercising

her First Amendment right to petition for redress of grievances. In the alternative, if Peters is

claiming that her First Amendment protected speech was her complaint about pressing charges

against defendants Read and Farrell, defendants argue that her claim still fails. Defendants contend

that there is no evidence that her incident report was a motivating factor for her arrest. Peters

responds that her complaint that she intended to press charges against Read and Farrell was

protected by the First Amendment even though it occurred before she was arrested.

        To prevail on her First Amendment retaliation claim, Peters must show that: (1) she engaged

in activity protected by the First Amendment; (2) she suffered a deprivation that would likely deter

First Amendment activity in the future; and (3) the First Amendment activity was at least a

motivating factor in the defendants’ decision to take the retaliatory action. Gomez v. Randle, 680 F.3d

859, 866 (7th Cir. 2012) (internal citations and quotations omitted). The First Amendment protects

speakers from punishment designed to discourage future speech and actions intended to penalize for

completed speech. See Fairley v. Andrews, 578 F.3d 518, 525 (7th Cir. 2009) (reversing grant of


                                                   5
summary judgment to defendants on First Amendment retaliation claim based on threats of

punishment).

        It is undisputed that Peters complained about Farrell and Read’s actions in her incident

report, which Peters prepared at the school following the incident. When “intelligible, nonfrivolous,

and nonmalicious” grievances are addressed to the appropriate government body, they are “petitions

for the redress of grievances within the meaning of the First Amendment and are therefore prima

facie protected by the amendment.” Hughes v. Scott, 816 F.3d 955, 956 (7th Cir. 2016). Although the

parties have not provided, and this Court is not aware of, authority deciding whether incident

reports filed with a public school are petitions for redress of grievances, Peters’ actions alerted

defendants to her intention to press charges against Farrell and Read. This Court finds that Peters’

incident report is speech within the meaning of the First Amendment.

        That same afternoon Peters was arrested for disorderly conduct and suspended. For

retaliation to filing a petition to be actionable, “the means of retaliation must be sufficiently clear

and emphatic to deter a person of ‘ordinary firmness’ from submitting such petitions in the future.”

Hughes, 816 F.3d at 956. Arrest for disorderly conduct, especially of a high school student, satisfies

this bar. See Hawkins v. Mitchell, 756 F.3d 983, 997 (7th Cir. 2014) (“arrest qualifies as a deprivation

that is likely to deter First Amendment Activity”).

        Finally, Peters must present evidence that her incident report was at least a motivating factor

in the defendants’ decision to arrest and suspend her. Peters contends that the “very close”

temporal proximity between filing her incident report and her arrest and punishment suggests that

her First Amendment speech was a motivating factor for defendants to retaliate against her. Peters

fails to satisfy this bar. This Court has found that there was probable cause for Officer Guimon to

arrest her for disorderly conduct. Because Peters presents no evidence beyond her suspicions, the




                                                      6
Court finds that no reasonable jury could find that Peters was arrested in retaliation for expressing

her desire to press charges.

        Further, Peters admitted that the Palatine High School discipline team determined

suspension was an appropriate response because of the substantial disruption that her disorderly

conduct caused. (Doc. 61 ¶ 33.) Still, Peters argues that the close timing of her complaint and her

suspension create an inference of retaliation. While there may be occasions where “an adverse

action comes so close on the heels of a protected act that an inference of causation is sensible,”

Loudermilk v. Best Pallet Co., LLC, 636 F.3d 312, 315 (7th Cir. 2011), this case not one of them.

Peters created a disruption at Palatine High School and in the hours following her actions, an officer

arrested her, and the school discipline team determined that suspension was appropriate. A timely

response to school disruptions is important to maintain order and discipline. This Court grants

summary judgment on Peters’ First Amendment retaliation claim.

Conspiracy to Deprive Constitutional Rights (Count III)

        Defendants argue that Peters’ conspiracy claim fails both because Peters has not established

that her constitutional rights were violated and because there is no evidence that defendants

conspired to deprive Peters of any constitutional rights. Peters also fails to respond to this

argument. Again, the Court reviews defendants’ argument to determine whether it is legally

sufficient to grant summary judgment under Seventh Circuit precedent. See Raymond, 442 F.3d at

608.

        Civil conspiracy requires that two or more people act “in concert to commit an unlawful act,

or to commit a lawful act by unlawful means.” Beaman v. Freesmeyer, 776 F.3d 500, 510 (7th Cir.

2015) (internal citations and quotations omitted). Although a plaintiff can point to circumstantial

evidence to establish a conspiracy, that “evidence cannot be speculative.” Id. at 511.




                                                          7
        Peters’ conspiracy claim must fail because her allegations are conclusory. Indeed, she points

to no overt acts or even any circumstantial evidence that reasonably suggests that the individual

defendants conspired to punish Peters. See Amundsen v. Chicago Park Dist., 218 F.3d 712, 718 (7th

Cir. 2000). Further, Peters admitted that she was suspended due to her actions, including “fighting,

insubordination, contact with a staff member, disorderly conduct, [and] dangerous behavior.” (Doc.

61 ¶ 33.) Peters points to no evidence that disputes her admission that her disruptive behavior was

the reason for the actions in her response to her conduct. On this evidence, no reasonable jury

could find that the individual defendants conspired to deprive Peters of her constitutional rights.

This Court grants summary judgment on Peters’ conspiracy claim.

Malicious Prosecution (Count V)

        Defendants contend that Peters’ malicious prosecution claim must fail because Peters cannot

predicate her claim on an underlying proceeding that was terminated in a manner not indicative of

her innocence. Defendants elaborate that the nolle prosequi order is not a final disposition of a case

and simply reverts the matter back to the same condition that existed before the commencement of

the prosecution. Peters responds that she only must prove that the nolle prosequi order is consistent

with her innocence.

        To establish a malicious prosecution action, the plaintiff must allege facts that demonstrate

that: “(1) the commencement or continuance of an original criminal or civil judicial proceeding by

the defendant; (2) the termination of the proceeding in favor of the plaintiff; (3) the absence of

probable cause for such proceeding; (4) the presence of malice; and (5) damages resulting to the

plaintiff.” Swick v. Liautaud, 169 Ill. 2d 504, 512, 662 N.E.2d 1238 (1996) (internal citations and

quotations omitted). Failure to satisfy any of these elements bars a plaintiff from pursuing a

malicious prosecution claim. Id.




                                                   8
        Despite her arguments to the contrary, Peters admitted in her response to defendants’ Rule

56.1(b)(3)(C) statement that the disorderly conduct charge against her was ended through a nolle

prosequi order because the arresting officer, Gregory Guimon, did not appear due to the birth of his

first child. (Doc. 61 ¶ 46.) As the only witness for the disorderly conduct charge, the charge was

dropped after Officer Guimon did not appear, and not due to any reason that would indicate that

Peters was innocent of the charge of disorderly conduct. (Id.) Officer Guimon did not find it

necessary to bring the charge back to court because it was a local ordinance disorderly conduct

ticket. On this evidence, no reasonable jury could find that any of the defendants maliciously

prosecuted Peters. The Court grants summary judgment on Peters’ malicious prosecution claim.

Indemnification (Count IV)

        Defendants argue that under Illinois law, a municipality is not liable for an injury that results

from an act of its employee where the employee is not liable. (Doc. 57 at 12–13 (citing 745 ILCS

10/2-109; 745 ILCS 10/2-302; 65 ILCS 5/1-4-6).) Peters responds that because a reasonable jury

could find that defendants violated her rights, the Village and School District are not entitled to

dismissal. Because this Court denies summary judgment on Counts I and VI, individual defendants

may be found liable for injuring Peters. As such, summary judgment is denied on Peters’

indemnification claim.

        Conclusion

        Based on the foregoing, defendants’ Motion for Summary Judgment [56] is denied on

Counts I and IV and granted on Counts II, III, V, and VI.



IT IS SO ORDERED.

Date: 2/20/2019                                 Entered: _____________________________
                                                         SHARON JOHNSON COLEMAN
                                                         United States District Court Judge


                                                    9
